Mr. Justice Hutchison
delivered the opinion of the court.
Defendant-appellant moved the Municipal Court of Huma-cao to quash, vacate and set aside a certain order of execution and execution sale. Plaintiff-appellee appeared and contested, a hearing was had, evidence was introduced, both as to the facts alleged in the motion and in support of the opposition thereto, and the matter was argued and submitted. The court, after holding the matter under advisement for a time, filed a four-page opinion containing findings of fact and conclusions of law and entered an order adjudging the law and the facts to be in favor of plaintiff and adverse to defendant and overruling the motion.
The District Court of Humacao upon appeal from this order after a trial de novo of the issues so joined and argument pro and con, likewise took the matter under advisement and, finally, in another four-page opinion, reached the conclusion that the order was not appealable and without entering into the merits of the questions involved, dismissed the appeal for alleged want of jurisdiction to entertain the same.’
*231Prior to 1908 the details of procedure on appeal from municipal to district courts were regulated by practice and court rules based upon common sense and analogy rather than upon any express provisions of law. -General Order No. 118 of August 16, 1899, provided simply that “Against the decision of municipal and associate judges free appeal will lie to the respective district court.” In the Code of Civil Procedure and in the laws reorganizing the judiciary the matter seems to have been entirely overlooked. The rules adopted in 1904 by each of the newly constituted district courts, however, provided that “Any party may appeal to this district court from any final judgment rendered, in a civil suit by an inferior court, within this judicial district, and the case so appealed will be tried de novo in this court.” A judgment is defined by the Code of Civil Procedure as “A final determination of the rights of tire parties in an action or proceeding.” Tlie pertinent portion of An Act to regulate appeals from judgments of municipal courts in civil cases, approved March 11, 1908, reads as follows: “When a municipal court has entered judgment in a civil case disposing finally of the case in favor of the plaintiff or of the defendant, any party to the action who considers himself aggrieved may appeal to the district court for the judicial district in which the municipal court is situated. ’ ’ The Spanish version uses the word “matter” (asunto) where, the English text employs the word “case.”
The final order of the municipal court seems clearly to come within both the letter and the spirit of the provision last quoted, construed in connection with tbe definition contained in the Code of Civil Procedure; and, in full harmony by analogy with the specific statutory provision for appeals from special orders after judgment in the district courts, and with the well-recognized trend in modern practice to substitute trial upon motion for the ancient and now practically obsolete audita querela, — it may fairly and justly be regarded as a final judgment. Whatever the practice may be in other *232jurisdictions, uo other logical or satisfactory conclusion can be reached, under our local law of procedure. ‘ ‘ Statutes giving and regulating the right of appeal are recognized as remedial in their nature and should receive a liberal construction in furtherance of the right of appeal.” 2 R. C. L., Appeal and Error, section 6, page 29.
A similar appeal was entertained in the case of Millin v. Aldrey, 16 P. R. R. 373, although the question involved herein was not raised nor considered by the court. The case of Hernández v. Tornabells & Co., 17 P. R. R. 605, cited by appellee, is not in point. That was an appeal from an order opening a judgment in default and quashing an “attachment levied for the execution thereof, ’ ’ from a second order refusing to reconsider the first, and from a third order vacating the adjudication of the property sold at public auction. These orders opening the case for further proceedings were, of course, reviowable by the district court upon appeal from the final judgment rendered in such new proceedings and it was, in fact, from the final judgment of the district court, after a trial de novo of the whole controversy, that the case referred to was appealed to this court. The broad distinction between such a case and the one at bar is clearly illustrated by the cases of Tuffree v. Stearns Ranchos Company, 54 Pac. 826, and De la Montanya v. De la Montanya therein cited with approval.
The judgment must be reversed and the case remanded for further proceedings not inconsistent herewith.

Reversed.

Justices Wolf and del Toro concurred.
Chief Justice Hernández and Justice Aldrey dissented.